Transmission Actuator Attachment Structure of Vehicle Automatic Driving Device


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2022 has been considered by the examiner.

Allowable Subject Matter
Claims 11 - 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 11, the examiner notes a search has revealed prior art, Yoshihisa (JP 2003014588), that discloses an automatic vehicle driving apparatus with a fixed base configured to be attached to a vehicle seat, a pedestal attached and supported by the fixed base in a horizontal position, a main body with an underside plate configured to be mounted to the pedestal through engaging members, the main body having a column body supporting an arm and hand mechanism, the arm and hand mechanism capable of being deployed on the right or left side of the vehicle seat by rotating the arm and hand mechanism about the column body; Yoshihisa does not disclose first and second connectors provided on the support plate, one each configured to be connected when the transmission actuator is deployed on the right side or left side of a driver’s seat and at least two lock pin and hole combinations configured to be engaged when the transmission actuator is deployed on the right side or left side of a driver’s seat. Furthermore, no other prior art can be found to motivate or teach applicant’s mounting structure including an actuator-side connector provided on a bottom surface of the base plate; at least two lock pins provided at the base plate; a first connector provided at the actuator support plate, wherein when the transmission actuator is in a first mounting attitude, the actuator-side connector is connected to the first connector; a second connector provided at the actuator support plate, wherein when the transmission actuator is in a second mounting attitude that is different from the first mounting attitude by 180 degrees, the actuator-side connector is connected to the second connector; and at least two lock holes provided at the actuator support plate so that the lock pins are engaged with the lock holes in the first mounting attitude and the second mounting attitude, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.




/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/Eric S. McCall/Primary Examiner, Art Unit 2856